Exhibit 10.9

 

SETTLEMENT AGREEMENT

 



THIS SETTLEMENT AGREEMENT (this “Agreement”) is made and entered into as of June
2, 2020, by and among 1847 GOEDEKER HOLDCO INC., a Delaware corporation
(“Holdco”), 1847 GOEDEKER INC., a Delaware corporation (“1847 Sub”), GOEDEKER
TELEVISION CO., INC., a Missouri corporation (“GTC”), STEVE GOEDEKER, an
individual (“Steve”) and MIKE GOEDEKER, an individual (“Mike”). Holdco, 1847
Sub, GTC, Steve and Mike are sometimes referred to herein as, collectively, the
“Parties” and, each, a “Party.”

 

WITNESSETH:

 

WHEREAS, 1847 Sub, as “Buyer”, and GTC, Steve and Mike (collectively, the
“Sellers”), previously entered into that certain Asset Purchase Agreement dated
January 18, 2019, as amended by that certain Amendment No. 1 to the Asset
Purchase Agreement dated April 5, 2019, by and among 1847 Sub, Holdco and
Sellers (collectively, and as so further amended, restated, supplemented, or
otherwise modified from time to time, the “Asset Purchase Agreement”);

 

WHEREAS, pursuant to the Asset Purchase Agreement, 1847 Sub purchased all or
substantially all of the assets of GTC, as further described in the Asset
Purchase Agreement (the “Purchased Assets”);

 

WHEREAS, in consideration of the sale, delivery and assignment of the Purchased
Assets, 1847 Sub agreed to (i) pay an aggregate purchase price of $6,200,000.00
(the “Purchase Price”), subject to certain adjustments as set forth in the Asset
Purchase Agreement, (ii) assume certain liabilities of GTC, and (iii) issue to
each of Steve and Mike, an 11.25% non- dilutable interest in all of the issued
and outstanding common stock of Holdco;

 

WHEREAS, a portion of the Purchase Price was evidenced by that certain 9%
Subordinated Promissory Note dated as of April 5, 2019, in the original
principal amount of

$4,100,000.00, executed by 1847 Sub to the order of Steve, in his capacity as
Sellers’ representative (the “Note”);

 

WHEREAS, the $1,500,000.00 cash portion of the Purchase Price is subject to a
working capital adjustment (the “Working Capital Adjustment”), as further
described in the Asset Purchase Agreement;

 

WHEREAS, certain disputes relating the Asset Purchase Agreement have arisen
between the Parties, including (i) 1847 Sub’s non-payment of certain amounts due
and owing under the Note, and (ii) the amount of the Working Capital Adjustment;

 

WHEREAS, the Parties are involved in a pending arbitration matter styled In Re
1847 Goedeker Inc. and 1847 Goedeker Holdco Inc. v. Steve Goedeker, Mike
Goedeker and Goedeker Television Co., Inc., regarding the Parties’ disputes
related to the Asset Purchase Agreement (the “Arbitration”);

 

WHEREAS, the Holdco shares issued to Steve and Mike are subject to that certain
Stockholders Agreement dated April 5, 2019, by and among, Holdco, 1847 Holdings
LLC, a Delaware limited liability company (“Holdings”), Leonite Capital LLC, a
Delaware limited liability company (“Leonite”), Steve and Mike (the
“Stockholders Agreement”);

 

 1 

 

 

WHEREAS, 1847 Sub is undertaking an initial public offering of at least $10
million of its securities (the “IPO”) with the assistance of ThinkEquity, a
division of Fordham Financial Management, Inc. (the “Underwriter”);

 

WHEREAS, in connection with the IPO, Holdco proposes to distribute restricted
stock in 1847 Sub currently held by Holdco to the current Holdco shareholders on
a pro-rata basis;

 

WHEREAS, Holdings desires to terminate the Stockholders Agreement upon the
closing of the IPO; and

 

WHEREAS, the Parties now desire to fully and finally resolve the disputes giving
rise to the Arbitration, in accordance with the terms and conditions set forth
in this Agreement, and to take certain actions further described herein to
permit Holdco and 1847 Sub to proceed with the IPO, in accordance with the terms
and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements hereinafter set forth, the Parties, intending to be legally bound,
hereby agree as follows:

 

1. Incorporation of Recitals. The above recitals are hereby incorporated into
this Agreement and form a material part hereof as though set forth herein
verbatim.

 

2. Definitions. The following initially capitalized terms and phrases shall,
when used herein, have the following meanings ascribed to them:

 

a.“1847 Parties” means (i) Holdco, and (ii) 1847 Sub.

 

b.“Burnley” means Burnley Capital LLC, a Delaware limited liability company.

 

c. “Burnley Indebtedness” means all indebtedness owed by 1847 Sub and/or Holdco
to Burnley under the Burnley Loan Agreement or otherwise.

 

d. “Burnley Loan Agreement” means that certain Loan and Security Agreement dated
April 5, 2019, by and among 1847 Sub, Holdco and Burnley (as amended, modified,
supplemented, replaced or refinanced from time to time).

 

e. “Burnley Subordination Agreement” means that certain Subordination Agreement
dated April 5, 2019, by and between Burnley and GTC.

 



 2 

 

 

f. “Claim” or “Claims” means any and all claims, counterclaims, actions, causes
of action, litigation, demands, defenses, judgments, settlements, suits,
arbitrations, proceedings (administrative or otherwise), controversies,
investigations, audits, awards, decisions, injunctions, judgments, orders,
rulings, subpoenas, verdicts, obligations, contracts, debts, loans,
undertakings, costs, liens, damages (including, without limitation, incidental
and consequential damages), losses, liabilities, obligations, indebtedness,
settlement payments, penalties, assessments, citations, directives,
disbursements, or expenses, of any kind or of any nature whatsoever (including,
without limitation, attorneys’, consultants’, and experts’ fees and expenses and
disbursements incurred in investigating, defending against, settling, or
prosecuting any claim, litigation, or proceeding), whether any of the foregoing
arise out of contract, tort, violation of laws or regulations or otherwise, for,
upon, or by reason of any matter, cause or thing whatsoever, either direct or
consequential, whether known or unknown, from the beginning of time until the
Effective Date.

 

g. “Closing” shall mean the consummation of the transactions contemplated by
Sections 4 through 6 of this Agreement.

 

h. “Closing Date” shall mean the first business day after the Effective Date.

 

i. “Closing of the IPO” shall mean 1847 Sub’s sale of its securities to the
Underwriter or another underwriter engaged by the Company in connection with the
IPO.

 

j. “Effective Date” shall have the meaning set forth in Section 3.

 

k. “Goedeker Parties” means (i) GTC, (ii) Steve, and (iii) Mike.

 

l. “Governmental Authority” means any federal, state, local, foreign or
international court, government, department, commission, board, bureau, agency,
official or other legislative, judicial, regulatory, administrative or
governmental authority.

 

m. “Insolvent” means that the sum of liabilities of the applicable person
exceeds the present fair market value of such person’s assets.

 

n. “IRC” means the Internal Revenue Code of 1986, as amended.

 

o. “Prospectus” means the prospectus included in the Registration Statement on
Form S-1 of 1847 Sub (File No. 333-237786) originally filed with the Securities
and Exchange Commission on April 22, 2020 as the same may be amended,
supplemented or otherwise modified from time to time.

 

p. “Restricted Stock” means shares of 1847 Sub issued pursuant to Section 5 of
this Agreement which are subject to the restrictions of Rule 144 of the
Securities Act of 1933.

 

q. “SBCC” means Small Business Community Capital L.P., a Delaware limited
partnership.

 

r. “SBCC Indebtedness” means all indebtedness owed by 1847 Sub and/or Holdco to
SBCC under the SBCC Loan Agreement or otherwise.

 

s. “SBCC Loan Agreement” means that certain Loan and Security Agreement dated
April 5, 2019, by and among 1847 Sub, Holdco and SBCC (as amended, modified,
supplemented, replaced or refinanced from time to time).

 



 3 

 

  

t. “SBCC Subordination Agreement” means that certain Subordination Agreement
dated April 5, 2019, by and between SBCC and GTC.

 

u. “Transaction Documents” means this Agreement and the other agreements
contemplated to be delivered pursuant to Section 8 of this Agreement or
otherwise.

 

3. Effectiveness. The Parties acknowledge and agree that although the Parties
are signing this Agreement and the exhibits hereto on the date hereof, the
effectiveness of this Agreement and such exhibits is conditioned upon the
Closing of the IPO, and, accordingly, the terms and conditions and obligations
of the Parties contemplated herein shall only become effective upon the date
that the Closing of the IPO occurs (the “Effective Date”). If the Closing of the
IPO does not occur, for any reason or no reason, this Agreement shall
automatically terminate and be deemed void and of no further force or effect.
The 1847 Parties shall provide the Goedeker Parties (i) at least ten (10) days
advance written notification of the anticipated date of the Closing of the IPO,
and (ii) written confirmation (the “Confirmation”) of the Closing of the IPO no
later than 5:00 PM Eastern Standard Time on the date of such closing. The
Confirmation shall thereafter be attached as Exhibit A to a fully executed copy
of this Agreement.

 

4. Promissory Note.

 

a. Termination of Subordination Agreements. On or before the Closing Date, and
as a condition precedent to the effectiveness hereof, 1847 Sub and Holdco shall
cause both of the Burnley Subordination Agreement and the SBCC Subordination
Agreement to terminate and be of no further force and effect (the “Subordination
Agreement Terminations”) by fully paying and discharging the Burnley
Indebtedness and the SBCC Indebtedness with proceeds of the Closing of the IPO
or otherwise.

 

b. Payment by 1847 Sub. On the Closing Date, 1847 Sub shall pay to Steve the
aggregate amount of (i) $516,301.26, which is equal to the principal due and
owing for quarters 2, 3, and 4 under the Note (the “Outstanding Principal
Amount”), plus (ii) all accrued, unpaid interest thereon, which is equal to
$324,671.94 as of June 1, 2020, and shall accrue at a rate of $983.85 per day
thereafter (the “Outstanding Interest Amount”), plus (iii) if the Closing Date
occurs on or after July 1, 2020, any additional quarterly payments then due and
owing under the Note (the “Quarterly Payments”, and together with the
Outstanding Principal Amount and the Outstanding Interest Amount, the
“Outstanding Note Amount”).

 

c. Amendment to Note. On the date hereof, the Note shall be amended and restated
and replaced, by an amended and restated promissory note executed by 1847 Sub to
the order of Steve, in his capacity as Sellers’ representative (the “Amended and
Restated Note”), in the form attached hereto as Exhibit B. The Amended and
Restated Note shall have an original principal amount of $4,185,418.00 with
interest payable thereon at a rate of twelve percent (12%) per annum and shall
be effective upon the Closing Date.

 



 4 

 

 

d. Security Agreement. On the date hereof, 1847 Sub shall execute a security
agreement in favor of Steve, in his capacity as Sellers’ representative (the
“Security Agreement”), in the form attached hereto as Exhibit C. The Security
Agreement shall grant Steve a continuing first priority security interest in
1847 Sub’s Collateral (as such term is defined in the Security Agreement) to
secure payment and performance of 1847 Sub’s obligations under the Amended and
Restated Note and shall be effective upon the Closing Date.

 

e. Executed Agreements. The Parties shall execute the Amended and Restated Note
and the Security Agreement on the date hereof and deliver to each other signed
copies of the same; provided, however, that the Amended and Restated Note and
Security Agreement shall only become effective upon the Closing of the IPO and
receipt of the Outstanding Note Amount.

 

5. Stockholders Agreement/Exchange of Holdco Stock.

 

a. On the date hereof, the Parties are executing an agreement terminating the
Stockholders Agreement (the “Termination of Stockholders Agreement”), in the
form attached hereto as Exhibit D. The Termination of Stockholders Agreement
shall be deemed to become effective immediately upon the Closing of the IPO so
long as the Outstanding Note Amount is paid at the Closing of the IPO and the
other obligations of the 1847 Parties hereunder that are to take place at the
Closing of the IPO are then satisfied.

 

b. The Parties acknowledge and agree that immediately prior to the Closing of
the IPO, it is contemplated that 1847 Sub will complete a 3,166.666-for-1
forward stock split of its outstanding common stock (the “Stock Split”). As a
result of the Stock Split, 1847 Sub’s issued and outstanding common stock will
be increased from 1,000 shares (currently outstanding) to shares 3,166,666
shares. The Underwriter may require 1847 Sub to effectuate the Stock Split on a
basis different than 3,166.666-for-1 and none of the Parties objects or will
object to a Stock Split on a different basis if proposed by the Underwriter.

 

c. On or before the Closing Date, Holdco shall distribute or cause to be
distributed, in a transaction which qualifies under Section 355 of the IRC,
shares of the Restricted Stock of 1847 Sub to the stockholders of Holdco (the
“Distribution”), as follows (it being understood that the below table reflects
the Stock Split on a 3,166.666- for-1 and such ratio is subject to change):

 

Holdco Stockholder  No. of Holdco Shares Held Immediately Prior to Closing of
IPO   Percentage of Holdco Shares Held Immediately Prior to Closing of IPO   No.
of 1847 Sub Shares to be Received Immediately Upon the Closing of IPO  Holdings 
 1,400    70.0%   2,216,666  Steve   225    11.25%   356,250  Mike   225  
 11.25%   356,250  Leonite   150    7.50%   237,500 

 



 5 

 

 

d. Upon the request of Mike or Steve from to time to time, 1847 Sub shall be
responsible (at its cost) for promptly supplying to 1847 Sub’s transfer agent
and Steve and/or Mike a customary legal opinion letter of its counsel (the
“Legal Counsel Opinion”) to the effect that the resale of the shares of common
stock of 1847 Sub received by Mike and Steve in the Distribution (the “Shares”)
is exempt from the registration requirements of the Securities Act of 1933, as
amended pursuant to Rule 144 (provided the requirements of Rule 144 are
satisfied). Should 1847 Sub’s legal counsel fail for any reason to issue the
Legal Counsel Opinion, Mike and Steve may (at 1847 Sub’s cost) secure another
legal counsel to issue the Legal Counsel Opinion, and 1847 Sub will instruct its
transfer agent to accept such opinion. 1847 Sub shall not impede the removal by
its stock transfer agent of the restricted legend from any certificate
representing Shares upon receipt by the transfer agent of a Rule 144 Opinion
Letter or the sale of such Shares in accordance with Rule 144.

 

e. On the Closing Date, 1847 Sub shall pay Steve the amount of $10,000.00 for
legal fees incurred by Steve in connection with the negotiation and drafting of
this Agreement, the documents contemplated hereunder or attached hereto, and the
transactions contemplated herein (“Steve’s Attorney’s Fees”).

 

6. Arbitration.

 

a. The Parties acknowledge and agree that there is a genuine, good-faith dispute
over the amount, if any, of the Working Capital Adjustment.

 

b. As of the Closing Date, Holdco and 1847 Sub, in consideration of the
transactions contemplated herein, agree to relinquish and release any Claim each
now has or may ever have in or related to the Working Capital Adjustment.

 

c. No Working Capital Adjustment is or shall be required under the Asset
Purchase Agreement.

 

d. On the Closing Date, the 1847 Parties shall execute a stipulation of
dismissal of the Arbitration, substantially in the form attached hereto as
Exhibit E.

 



 6 

 

 

7. Asset Purchase Agreement. Notwithstanding anything herein to the contrary,
the Parties acknowledge and agree that:

 

a. All the Parties to the Asset Purchase Agreement have satisfied all of their
respective obligations under the Asset Purchase Agreement as of the Closing
Date; provided, however, that the (i) the “Earn Out Payments” contemplated in
Section 1.6 of the Asset Purchase Agreement and (ii) the “Covenant Not to
Compete” set forth in Section 4.3 of the Asset Purchase Agreement shall each
continue in full force and effect on and after the Closing Date of this
Agreement.

 

b. Effective upon the Closing of the IPO Section 4.9 of the Asset Purchase
Agreement captioned “Rights to Participate in Future Stock Issuances” shall be
terminated and of no force and effect such that the right to participate in
future stock issuances provided for thereunder shall not apply to the IPO or any
stock issuance of 1847 Sub following the IPO.

 

8. Lock Up Agreement.

 

a. Steve and Mike shall execute the Lock Up Agreement in the form of Exhibit F
to this Agreement on the date hereof. The Lock Up Agreement shall automatically
become effective upon the Closing of the IPO.

 

9. Closing Deliverables.

 

a. The 1847 Parties shall deliver the following items at or in connection with
the Closing:

 

i. The Outstanding Note Amount, to be delivered by wire transfer in accordance
with wire transfer instructions supplied by the Goedeker Parties;

 

ii. Stock certificates representing 356,250 shares of Restricted Stock to Steve
(subject to equitable adjustment by the Underwriter, as set forth in Section 5.b
of this Agreement);

 

iii. Stock certificates representing 356,250 shares of Restricted Stock to Mike
(subject to equitable adjustment by the Underwriter, as set forth in Section 5.b
of this Agreement);

 

iv. Steve’s Attorney’s Fees, to be delivered by wire transfer in accordance with
wire transfer instructions supplied by the Goedeker Parties; and

 

v. A stipulation of dismissal of the Arbitration, in the form attached hereto as
Exhibit E, executed by the 1847 Parties or their respective legal counsel on
behalf of Holdco and 1847 Sub.

 

b. The executed documents delivered by the Parties to each other on the date
hereof, including the Termination of Stockholders Agreement and the Lock Up
Agreements shall automatically become effective upon the Closing of the IPO.

 



 7 

 

 

10. Representations and Warranties of the 1847 Parties. With respect to all
periods through and including the Closing Date, the representations, warranties,
covenants and acknowledgments of the 1847 Parties contained in this Agreement
will survive the execution, delivery and acceptance of this Agreement. Each of
the 1847 Parties, jointly and severally, represents and warrants to the Goedeker
Parties as follows:

 

a. Authority. The execution and delivery of this Agreement and the other
Transaction Documents have been duly and validly authorized by all necessary
organizational action in respect thereof, as applicable, on the part of each of
the 1847 Parties. This Agreement represents the legal, valid and binding
obligation of each of the 1847 Parties, enforceable against each of the 1847
Parties in accordance with its terms.

 

b. Closing of the IPO. The definition of “Closing of the IPO” used in this
Settlement Agreement is not inconsistent with how such term is defined in any
other agreement entered into by any of the 1847 Parties in connection with or
related to the IPO.

 

c. Securities Laws. The 1847 Parties have taken or will take all necessary
actions to comply with the federal and/or state securities laws and rules and
regulations applicable to the IPO and the Distribution.

 

d. Tax-Free Distribution. The 1847 Parties have determined that the Distribution
satisfies the requirements necessary for said Distribution to receive tax-free
treatment under Section 355 and related provisions of the IRC.

 

e. No Prohibition. No order, injunction or decree issued by any Governmental
Authority or court of competent jurisdiction or other legal restraint or
prohibition preventing consummation of (i) the IPO, the Distribution or the
respective transactions related thereto, or (ii) any other transactions
contemplated herein, is in effect or will be in effect as of the Closing Date,
and no other event outside the control of 1847 Parties shall have occurred or
failed to occur that prevents the consummation of (i) the IPO. the Distribution
or the respective transactions related thereto, or (ii) any other transactions
contemplated herein.

 

f. Solvency. None of the 1847 Parties is now insolvent and none of the 1847
Parties will be rendered insolvent by any of the transactions contemplated by
this Agreement.

 

11. Representations and Warranties of the Goedeker Parties. With respect to all
periods through and including the Closing Date, the representations, warranties,
covenants and acknowledgments of the Goedeker Parties contained in this
Agreement will survive the execution, delivery and acceptance of this Agreement.
Each of the Goedeker Parties, jointly and severally, represents and warrants to
the 1847 Parties as follows:

 

a. The execution and delivery of this Agreement and the other Transaction
Documents have been duly and validly authorized by all necessary organizational
action in respect thereof, as applicable, on the part of GTC. This Agreement
represents the legal, valid and binding obligation of the GTC, Steve and Mike,
enforceable against the GTC, Steve and Mike in accordance with its terms.

 



 8 

 



 

12. Mutual Releases.

 

a. As of the Closing Date, each of the 1847 Parties on behalf of itself, and its
respective officers, directors, agents, employees, attorneys, members, managers,
successors, and assigns (each an “1847 Related Party” and collectively, the
“1847 Related Parties”), releases, remises, and forever discharges each of the
Goedeker Parties, and their respective affiliates, subsidiaries, parents,
shareholders, officers, directors, agents, employees, attorneys, members,
managers, executors, personal representatives, trustees, heirs, beneficiaries,
successors, and assigns (each a “Goedeker Released Party” and collectively, the
“Goedeker Released Parties”) from any and all Claims that such 1847 Related
Party now has or has ever had against the respective Goedeker Released Parties
(each an “1847 Claim” and collectively, the “1847 Claims”), whether arising
contemporaneously with or prior to the Closing Date or on account of or arising
out of any matter, cause, or event occurring contemporaneously with or prior to
the Closing Date; provided, however, that 1847 Claims shall not include, and
nothing contained herein shall operate to release, (i) any obligations of any
Party hereto relating to this Agreement, the other Transaction Documents, or any
other document, instrument or agreement contemplated, executed, or delivered in
connection with any of the foregoing or (ii) any Claim(s) that arise out of or
relate to any misrepresentation or breach of any covenant under this Agreement,
the other Transaction Documents, or any other document, instrument or agreement
contemplated, executed, or delivered in connection with any of the foregoing,
including but not limited to the failure of any representation or warranty made
not being true and correct in all respects when made. Without limiting the
foregoing, the 1847 Related Parties’ releases include all Claims asserted in the
Arbitration or which could have been asserted in the Arbitration.

 

b. As of the Closing Date, each of Goedeker Parties, on behalf of himself or
itself, and his or its respective officers, directors, agents, employees,
attorneys, members, managers, executors, personal representatives, trustees,
heirs, beneficiaries, successors, and assigns (each a “Goedeker Related Party”
and collectively, the “Goedeker Related Parties”), releases, remises, and
forever discharges each of the 1847 Parties and their respective affiliates,
subsidiaries, parents, shareholders, officers, directors, agents, employees,
attorneys, members, managers, successors, and assigns (each an “1847 Released
Party” and collectively, the “1847 Released Parties”) from any and all Claims
that such Goedeker Related Party now has or has ever had against the respective
1847 Released Parties (each a “Goedeker Claim” and collectively, the “Goedeker
Claims”), whether arising contemporaneously with or prior to the Closing Date or
on account of or arising out of any matter, cause, or event occurring
contemporaneously with or prior to the Closing Date; provided, however, that
Goedeker Claims shall not include, and nothing contained herein shall operate to
release, (i) any obligations of any party hereto relating to this Agreement, the
other Transaction Documents, or any other document, instrument or agreement
contemplated, executed, or delivered in connection with any of the foregoing or
(ii) any Claim(s) that arise out of or relate to any misrepresentation or breach
of any covenant under this Agreement, the other Transaction Documents, or any
other document contemplated, executed, or delivered in connection with any of
the foregoing, including but not limited to the failure of any representation or
warranty made not being true and correct in all respects when made. Without
limiting the foregoing, the Goedeker Related Parties’ releases include all
Claims asserted in the Arbitration or which could have been asserted in the
Arbitration.

 



 9 

 



 

13. No Admission of Liability. Neither this Agreement nor any action taken in
connection with this Agreement by any party hereto shall in any way be construed
as an admission of any liability, wrongdoing, or violation of law, regulation,
contract or policy.

 

14. Confidentiality. None of the Parties shall, without the approval of all of
the other Parties, make any statement, communication, press release or other
public announcement concerning this Agreement or any other document relating
hereto or thereto, except (a) as and to the extent such statement or
communication is previously consented to, in writing, by each of the other
Parties, (b) as and to the extent that such communication shall be required by
law, in which case the other party shall be given prior notice thereof, (c) to
their professional advisors, attorney, accountants, investors, prospective
investors, agents and employees as and to the extent reasonably necessary to
enforce the terms and provisions of this Agreement or any other document
relating hereto or thereto, (d) in connection with the IPO, or (e) in connection
with the reasonable business activities of any such Party. For the avoidance of
doubt, the Parties acknowledge and agree that this Agreement shall be summarized
in the Prospectus and shall be filed as an exhibit to the Registration Statement
of which the Prospectus forms a part.

 

15. Specific Enforcement. Each Party hereto acknowledges and agrees that the
damages resulting from any breach of any of the covenants set forth herein may
be intangible in whole or in part and that the promisees are entitled to seek
specific enforcement, injunctive relief, and other equitable remedies in
addition to monetary damages and legal remedies. Each party hereto hereby
stipulates to the entering of such injunctive relief enforcing the provisions
hereof.

 

16. Survival. The provisions of this Agreement shall survive the Closing.

 

17. Prevailing Party. If a party hereto commences a proceeding against another
party to enforce and/or recover damages for breach of this Agreement, the
prevailing party in such proceeding shall be entitled to recover from the other
party all reasonable costs and expenses of enforcement and collection of any and
all remedies and damages, or all reasonable costs and expenses of defense, as
the case may be. The foregoing costs and expenses shall include reasonable
attorneys’ fees.

 

18. Jointly Drafted. The Parties have participated jointly in the negotiation
and drafting of this Agreement. In the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the Parties and no presumption or burden of proof shall arise
favoring or disfavoring either party by virtue of the authorship of any of the
provisions of this Agreement. Any reference to any federal, state, local, or
foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder unless the context requires otherwise. The
word “including” shall mean including without limitation.

 



 10 

 

 

19. Severability. If any provision of this Agreement is found or declared to be
invalid or unenforceable by any arbitrator, referee, court, or other competent
authority having jurisdiction, such finding or declaration shall not invalidate
any other provision hereof and this Agreement shall thereafter continue in full
force and effect except that such invalid or unenforceable provision, and (if
necessary) other provisions hereof, shall be reformed by such arbitrator,
referee, court, or other competent authority so as to effect insofar as is
practicable, the intention of the Parties set forth in this Agreement, provided
that if such arbitrator, referee, court, or other competent authority is unable
or unwilling to effect such reformation, the invalid or unenforceable provision
shall be deemed deleted to the same extent as if it had never existed.

 

20. Binding Effect. The provisions of this Agreement shall be binding upon and
inure to the benefit of each of the Parties and their respective successors and
assigns.

 

21. Amendment. This Agreement may not be amended except in a writing signed by
all of the Parties.

 

22. No Assignment. No party may assign any of their rights or obligations under
this Agreement.

 

23. Governing Law and Arbitration. This Agreement shall be governed by and
construed under the laws of the State of Missouri without regard to principles
of conflicts of law. Any dispute hereunder or related hereto shall be resolved
by arbitration conducted in St. Louis Missouri, in accordance with Chapter 435
of the Missouri Revised Statutes. Each Party agrees to follow and participate in
the rules governing any such arbitration. The provisions of this Section 22
shall survive the entry of any judgment, and will not merge, or be deemed to
have merged, into any judgment.

 

24. Additional Documents. All parties agree to cooperate fully and to execute
and deliver any and all supplementary documents and to take any and all
additional actions which may be necessary or appropriate to give effect to the
terms and intent of this Agreement.

 

25. No Waiver. Failure to insist on compliance with any term, covenant or
condition contained herein shall not be deemed a waiver of that term, covenant
or condition, nor shall any waiver or relinquishment of any right or power
contained in this Agreement at any one time or more times be deemed a waiver or
relinquishment of any right or power at any other time or times.

 

26. Counterparts; Electronic Signature. More than one counterpart of this
Agreement may be executed by any of the Parties, each of which shall be deemed
an original, but all of which shall constitute one and the same Agreement. This
Agreement and any other document to be executed and delivered in connection
herewith may be executed and delivered by facsimile or other electronic
transmission, and any document delivered in such a manner shall be binding as
though an original thereof had been executed and delivered.

 



 11 

 

 

27. Entire Agreement. This Agreement, including the other documents referred to
herein, contains the entire understanding of the Parties with respect to the
subject matter contained herein and therein. This Agreement supersedes all prior
agreements and understandings between the Parties with respect to such subject
matter.

 

28. Further Assurances. Each of the Parties covenants and agrees to execute and
deliver, or cause to be executed and delivered, all such further acts,
assignments, transfers, assurances, conveyances, notices, assumptions, releases
and acquittances and such other instruments, and shall take such further
actions, as may be reasonably necessary or appropriate to assure fully
effectuate the transactions contemplated by this Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



 12 

 

 

COUNTERPART SIGNATURE PAGE TO SETTLEMENT AGREEMENT

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date and year first written above.

 

THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.

 

  “HOLDCO”       1847 Goedeker Holdco Inc., a Delaware corporation         By:
/s/ Robert D. Barry   Name:  Robert D. Barry   Title: President         “1847
SUB”         1847 Goedeker Inc., a Delaware corporation         By: /s/ Douglas
T. Moore   Name:  Douglas T. Moore   Title: CEO

 

Signature Page to Settlement Agreement

 



 13 

 

 

COUNTERPART SIGNATURE PAGE TO SETTLEMENT AGREEMENT

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date and year first written above.

 

THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.

 

  “GTC”         Goedeker Television Co., Inc., a Missouri corporation        
By: /s/ Steve Goedeker   Name:  Steve Goedeker   Title: president

 

  “STEVE”       /s/ Steve Goedeker   Steve Goedeker       “MIKE”       /s/ Mike
Goedeker   Mike Goedeker

 

 

Signature Page to Settlement Agreement

 

14



 

